Citation Nr: 1437890	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this claim in December 2013.  It now returns for appellate review.

The Veteran testified at a hearing before the undersigned in March 2012.  A transcript is of record. 

In a March 2014 appellate brief, the Veteran advanced arguments concerning service connection for hearing loss, which appears to have been erroneously addressed in the March 2014 SSOC.  As service connection for hearing loss was denied in the Board's December 2013 decision, the March 2014 brief constitutes a new claim for benefits.  This claim has not yet been addressed by the RO.  Accordingly, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's tinnitus did not manifest during active military service, and was not caused by any disease, injury, or event in service, including noise exposure. 


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

An October 2010 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication and subsequent readjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007.

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in February 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Although the Veteran challenged the examiner's findings in the March 2014 appellate brief, a mere disagreement does not show that the examination or opinion is inadequate.  The examiner's rationale in support of the opinion is clear and consistent with the credible evidence of record, and the Veteran has not proffered any information or evidence that conflicts with it.  Thus, further examination or opinion is not warranted. 

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Compliance with Board's Remand Directives

The Board remanded this claim in December 2013 for an examination and opinion addressing the likelihood that the Veteran's tinnitus is related to active service, including in-service noise exposure.  This action has been accomplished, as discussed above.  The Board also instructed the examiner to accept as true the Veteran's assertion that he experienced tinnitus ever since active service.  However, the Veteran stated at the examination that he did not remember when his tinnitus began.  Moreover, prior statements by the Veteran alleging that his tinnitus began in service are not credible, as explained below.  Therefore, to the extent the examiner did not assume that the Veteran's tinnitus had been present ever since service, this was harmless as it is consistent with the evidence of record.  Accordingly, the Board is satisfied that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 


III. Compliance with Hearing Officer's Duties

At the March 2012 Board hearing, the Veteran had an opportunity to provide testimony in support of this claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  Moreover, after the hearing was conducted, the Board undertook additional development, including obtaining a VA examination and opinion to address the outstanding issue of whether the Veteran's tinnitus is related to active service, including military noise exposure.  Accordingly, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


IV. Analysis

The Veteran claims service connection for tinnitus, contending that it was caused by noise exposure during active service.  In his October 2010 formal application for benefits, he indicated that the tinnitus began during service in 1968, and was brought on by exposure to gunfire and explosions in combat.  In his January 2011 notice of disagreement (NOD), he reiterated that he was exposed to gunfire and explosions during combat operations in Vietnam.  In his hearing testimony before the undersigned, the Veteran stated that his tinnitus has been present ever since active service.  For the following reasons, the Board finds that service connection is not established. 



Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The preponderance of the evidence weighs against a relationship or nexus between the Veteran's tinnitus and his period of active service.  Noise exposure during service is established based on the Veteran's verified duties as a forklift operator.  However, the Veteran denied combat noise exposure in his testimony before the undersigned, and only reported noise exposure from forklifts or similar equipment at the VA examinations.  Moreover, his service department records do not indicate that he had combat service.  Thus, the Board does not find it credible that the Veteran was exposed to combat noise, including from gunfire or explosions, as he previously alleged.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1480 (Fed. Cir. 1997) (observing that "lay evidence which is in fundamental conflict with other lay evidence . . . is surely suspect.").    

While in-service noise exposure is established from operating forklift machinery, the Veteran's assertion that he experienced tinnitus in service is not credible.  He denied any ear problems in the October 1968 Report of Medical History at separation, and the service treatment records do not otherwise reflect reports of tinnitus or ringing in the ears.  More pertinently, an October 2003 VA treatment record shows that the Veteran denied tinnitus at the time.  As this statement was made several years prior to the present claim for benefits, and in the context of receiving medical treatment, the Board finds that it carries more weight than his later statements in support of this claim asserting that he had tinnitus ever since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Further, the December 2010 VA examination report reflects that the Veteran reported only noticing tinnitus the morning after a December 2010 telephone conversation in which it was mentioned.  He reported at the February 2014 VA examination that he had experienced tinnitus for several years, but could not remember when he first noticed it. 

In sum, the Veteran's statements asserting that he experienced tinnitus ever since service are in conflict with other statements in which he related a more recent onset date or indicated that he could not remember when it began, and are also in conflict with his denial of experiencing tinnitus in the October 2003 VA treatment record, and his denial of ear problems in the October 1968 Report of Medical history at separation.  Accordingly, the Veteran's statements alleging an in-service onset date for tinnitus are not credible and their weight must be discounted.  See Caluza, 7 Vet. App. at 511; Madden, 125 F.3d at 1480; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony).  In light of the Veterans statements documented in the October 2003 VA treatment record and the December 2010 and February 2014 VA examination reports, the most probative evidence supports an onset date some time after October 2003.  

The long period of time that elapsed between the Veteran's period of active service and the onset of his tinnitus decades later weighs against a relationship to in-service noise exposure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

Moreover, the examiner's opinion in the February 2014 VA examination report further weighs against a relationship to service.  At the examination, the Veteran reported that he experienced intermittent tinnitus that occurred approximately once a month for a few seconds at a time.  He could not remember an onset date, but stated that it had been present for several years.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to noise exposure in service.  The examiner explained that while noise exposure was established, he did not experience any hearing loss or threshold shifts during service that would indicate damage to the nerves of the ear.  In this regard, the examiner earlier noted that a review of the service treatment records did not show clinically significant puretone threshold shifts based on the audiograms in the entrance and separation examination reports, both of which demonstrated normal hearing bilaterally.  Furthermore, the examiner stated that the Veteran's inability to recall a date of onset of tinnitus or an acoustic event during which it would have started was also a factor (indeed, as discussed above, the credible evidence shows that tinnitus did not began until decades after service).  In addition, the examiner stated that the type of tinnitus the Veteran described, which was very infrequent and lasted for short periods of time, was unlikely to have originated from any acoustic events that happened over forty years earlier.  

The February 2014 VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional specializing in audiology, is based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records). 



While the Veteran generally challenged the examiner's rationale in the March 2014 appellate brief, he did not proffer any information or evidence that put the basic premise for that rationale into question.  For example, the Veteran (through his representative) stated, presumably in reference to the examiner's discussion of the puretone thresholds during service, that there was no formal test or indicator for determining the presence of tinnitus, which is primarily a subjective phenomenon, and that there was no definitive evidence of a known set of nerves that are responsible for causing tinnitus.  This assertion misrepresents the examiner's point, which was simply that indicators for sensorineural hearing loss (namely puretone threshold shifts or puretone thresholds showing hearing impairment) which would suggest acoustic trauma in service (i.e. damage to the nerves of the ear) could also support a finding that tinnitus resulting from such trauma may also have occurred, and that conversely, the absence of such was a factor (among others) weighing against a relationship between the Veteran's tinnitus and in-service noise exposure, as it indicates that no trauma occurred.  Thus, the Veteran's challenge does not succeed in diminishing the probative value of the examiner's opinion. 

The examiner's opinion carries more weight than the Veteran's assertions that his tinnitus was caused or aggravated by in-service noise exposure.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, or to categorically require a medical opinion on an issue as to which lay testimony may be competent in order to establish service connection); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, including in audiology and diseases of the ear, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether tinnitus that first occurs decades after service is related to his in-service noise exposure, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's lay opinion by itself does not support his claim.  See id.  

Moreover, the Veteran's opinion is outweighed by the findings to the contrary by the February 2014 VA examiner, a medical professional who considered the Veteran's statements, medical history, and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  The long period of time that elapsed between his service and the onset of tinnitus further weighs against the Veteran's opinion, which is not otherwise supported by any explanation (the premise that tinnitus had its onset in service has already been discounted as not credible, as explained above). 

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's tinnitus and his period of service, and therefore the nexus element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  Consequently, service connection is not established.  See id.; see also 38 C.F.R. § 3.303(a).  

Because the preponderance of the evidence is against the Veteran's claim, the 

benefit-of-the-doubt rule does not apply, and service connection for tinnitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


